Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-11-22 has been entered.

Allowable Subject Matter
Claims 1-3 and 5-21 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion in the prior art(08-11-22 also) for the claim 1, as  previously amended, and the Π-configuration, in addition to all else claimed, as  in  claims 11 and 16, all indep. claims, previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(previously presented) An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: an inductor coupled in series with a first capacitor; a second capacitor coupled in parallel with the series-coupled inductor and first capacitor, wherein a capacitance value of the first capacitor and a capacitance value of the second capacitor are overlapping; a first inverter coupled in parallel with the second capacitor; a second inverter coupled back-to-back to the first inverter; and a digital-to-analog-converter (DAC) to vary a capacitance of the first capacitor.

11. (previously presented) An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: a first capacitor having first and second terminals; a first inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the first terminal of the first capacitor; a second inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the second terminal of the first capacitor; and a set of capacitors coupled in a Π-configuration, wherein a first terminal of the Π- configuration is coupled to the second terminal of the first inductor, and the second terminal of the Π-configuration is coupled to the second terminal of the second inductor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849